Gray, C. J.
The bankrupt act of 1867, c. 176, § 19, declares, that no debts, other than those therein specified, shall be proved against the bankrupt’s estate. The plaintiff’s claim does not come within either of the specified classes. It is conceded that it was not “ a debt existing at the time of the adjudication of bankruptcy,” because a claim for damages in an action of tort *53does not become a debt by verdict before judgment. It was not a demand for or on account of goods taken or withheld, nor a liability upon any contract. The only “ contingent debts and contingent liabilities ” allowed to be proved are those “ contracted by the bankrupt.” The plaintiff’s cause of action did not arise out of any contract, or any injury to property, but out of a personal tort. It was therefore not provable under the bankrupt act, and the provision of § 21 for a stay of proceedings has no application. Exceptions overruled.